UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2011 Commission File Number: 000-08092 OXIS INTERNATIONAL, INC. (Exact name of Registrant as specified in its charter) Delaware 94-1620407 (State of incorporation or organization) (I.R.S. Employer Identification No.) 468 No. Camden Drive Beverly Hills, California 90210 (Address of principal executive offices) (Zip code) (310) 860-5184 (Registrant’s telephone number including area code) Securities registered pursuant to Section12(b) of the Act: None. Securities registered pursuant to section 12(g) of the Act: Title of Securities Exchanges on which Registered Common Stock, $.001 Par Value None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.Yes Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler Acceleratedfiler Non-accelerated filer Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes Nox The aggregate market value of the registrant’s common stock, $0.001 par value per share, of the registrant on June 30, 2011, the last business day of the registrant’s most recently completed second fiscal quarter, was approximately $18.9 million.As of March 31, 2012, 300,299,838 shares of the registrant’s common stock, $.001 par value, were issued and outstanding. Table of Contents PART I Page Item 1. Business 1 Item 1A. Risk Factors 14 Item 1B. Unresolved Staff Comments 21 Item 2. Properties 21 Item 3. Legal Proceedings 21 Item 4. Mine Safety Disclosures 21 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 22 Item 6. Selected Financial Data 23 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 29 Item 8. Financial Statements and Supplementary Data 29 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 29 Item 9A. Controls and Procedures 29 Item 9B. Other Information 30 PART III Item 10. Directors, Executive Officers and Corporate Governance 31 Item 11. Executive Compensation 37 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 45 Item 13. Certain Relationships and Related Transactions, and Director Independence 47 Item 14. Principal Accounting Fees and Services 49 PART IV Item 15. Exhibits, Financial Statement Schedules 50 PART I CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS This Report, including any documents which may be incorporated by reference into this Report, contains “Forward-Looking Statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.All statements other than statements of historical fact are “Forward-Looking Statements” for purposes of these provisions, including our plans of operation, any projections of revenues or other financial items, any statements of the plans and objectives of management for future operations, any statements concerning proposed new products or services, any statements regarding future economic conditions or performance, and any statements of assumptions underlying any of the foregoing.All Forward-Looking Statements included in this document are made as of the date hereof and are based on information available to us as of such date.We assume no obligation to update any Forward-Looking Statement.In some cases, Forward-Looking Statements can be identified by the use of terminology such as “may,” “will,” “expects,” “plans,” “anticipates,” “intends,” “believes,” “estimates,” “potential,” or “continue,” or the negative thereof or other comparable terminology.Although we believe that the expectations reflected in the Forward-Looking Statements contained herein are reasonable, there can be no assurance that such expectations or any of the Forward-Looking Statements will prove to be correct, and actual results could differ materially from those projected or assumed in the Forward-Looking Statements.Future financial condition and results of operations, as well as any Forward-Looking Statements are subject to inherent risks and uncertainties, including any other factors referred to in our press releases and reports filed with the Securities and Exchange Commission.All subsequent Forward-Looking Statements attributable to the company or persons acting on its behalf are expressly qualified in their entirety by these cautionary statements.Additional factors that may have a direct bearing on our operating results are described under “Risk Factors” and elsewhere in this report. Introductory Comment Throughout this Annual Report on Form10-K, the terms “OXIS,”“we,” “us,”“our,” “the company” and “our company” refer to OXIS International, Inc., a Delaware corporation formerly known as DDI Pharmaceuticals, Inc. and Diagnostic Data, Inc, together with our subsidiaries. ITEM 1.BUSINESS OXIS International, Inc. is engaged in the research, development and sale of products that counteract the harmful effects of “oxidative stress” and inflammation.Oxidative stress refers to the situations in which the body’s antioxidant and other defensive abilities to combat free radicals (a.k.a. highly reactive species of oxygen and nitrogen) are overwhelmed and normal healthy balance is lost.Our current finished product and finished product candidates include therapeutic nutraceutical products, cosmeceutical products, functional foods and functional beverages. The Company also possesses intellectual property covering a number of proprietary compounds and formulations that may be out-licensed to biotech and pharmaceutical companies as drug candidates. Our primary focus currently is on products that incorporate the unique amino acid naturally occurring compound, L-Ergothioneine (“ERGO”), as a key component. ERGO is produced only by microorganisms in soil and is not synthesized by humans, animals or plants.We have spent approximately $75 million in researching and developing ERGO, and now own a patented process to synthesize commercial quantities of ERGO in a highly stable form that is highly soluble and tasteless, making it suitable for use in combination with other nutraceuticals and botanicals in a wide variety of dietary supplements, functional foods and beverages, and topical anti-aging products including lotions and creams.We refer to the ERGO that is produced and synthesized by means of our patented process as “EGT™”. 1 Commencing in 2009, a strategic decision was made to aggressively pursue the commercial exploitation of the unique benefits of ERGO and engage in the business of developing and marketing nutraceutical products in the field of oxidative stress reduction, with a focus on products that include EGT™ as the differentiating component.As a result, beginning in 2009, our focus has been on continuing the redirection of our business plan, obtaining financing to fund our revised business plan, building a new management team, establishing relationships with manufacturers and marketers in a variety of distribution channels, and implementing our new business strategy.In 2011, we introduced our first EGT™ product, “ErgoFlex™, a dietary supplement for the treatment of joint pain and restricted mobility, in a direct-to-consumer beta test. Based on the results of that test, we have entered into a sales and marketing joint venture with a prominent on-line marketing and advertising company to market and sell that product and other products that we intend to introduce.We also plan to market and sell a number of other EGT™ based products through that joint venture.Because we were primarily engaged in re-positioning our business and developing products in 2010 and most of 2011, we conducted virtually no sales and marketing operations and generated minimal revenues in 2010 and 2011. Corporate History We filed our original Articles of Incorporation with the Secretary of State of the State of California in 1965, under the name Diagnostic Data, Inc., and in 1972 filed a Certificate of Conversion with the Secretary of State of the State of Delaware to change the state of our incorporation to Delaware.In 1985, we changed our name to DDI Pharmaceuticals, Inc.In 1994, DDI Pharmaceuticals merged with International BioClinical, Inc. and Bioxytech S.A. and changed its name to OXIS International, Inc. BusinessOverview OXIS’ focus is on the development and sale/licensing of products and/or proprietary formulations that can be classified generally into four main business sectors: 1.Dietary supplements, functional foods and functional beverages; 2.Personal care products, including skin care and cosmetic products; 3.Veterinary products for companion animals, livestock and performance animals such as race horses; and 4.Proprietary compounds that may be out-licensed to biotechnology and/or pharmaceutical companies. Of late, our commercial operations have been focused on developing a line of dietary supplements containing EGT™.A limited release of a joint health product named “ErgoFlex™” in December 2010, by means of a long-form direct mail program, produced a very favorable response rate. In support of ErgoFlex™, we carried out a pilot human trial examining the effect of the product in reducing mild to moderate chronic joint pain and in improving compromised range of motion.The results of the trial were highly favorable and produced statistically significant improvements in both measures in one week.We currently intend to commercially release a number of additional EGT™ based products commencing in 2012, including, but not limited to, skin care products. We are working on establishing several marketing channels to commercialize our planned products.Our primary marketing initiative consists of an on-line global sales program to be effected through a joint venture with engage:BDR, as described in further detail below in “Marketing, Sales and Distribution.”Other marketing channels may include non-traditional, direct to consumer channel (i.e.multi-level-marketing (MLM), infomercials, and direct-mail) as well as traditional channels of mass retail and specialty retail.We plan to develop products internally and seek complementary acquisitions that may provide additional products, expand our customer base and/or add to our distribution capabilities. 2 Science Background/Rationale The following key points summarize the science background and rationale for our L-Ergothioneine (“ERGO”) focused business. Internally and externally generated free radicals and oxidative stress have been proven to contribute to disease and the deleterious effects of aging. Free radicals (a.k.a. highly reactive species of oxygen and nitrogen) can damage the body when they exceed the body’s natural defenses to counteract them.This condition is commonly referred to as “oxidative stress.” These unstable molecules are produced continuously in the body as a result of oxygen metabolism and inflammatory reactions.Inflammation contributes to many disorders including most of the “itis” diseases and, most notably, arthritis.The body also encounters free radicals when exposed to sunlight, air pollution, pharmaceutical drugs, tobacco smoke, and following strenuous exercise.Free radicals can react with key organic substances such as lipids (fats), proteins and DNA in a process called “oxidation.” Oxidative damage disturbs the function of biological molecules causing disease and a wide variety of physiological changes associated with premature aging and disease.By way of example, free radical damage to DNA has been associated with cancer, damage to lipids with atherosclerosis, damage to proteins with premature aging, and neurodegenerative diseases, such as Alzheimer’s disease.All of the body’s organ systems are susceptible to oxidative stress; the lungs, the brain, the eyes, the cardiovascular system, the skin, and the reproductive systems are especially vulnerable. Antioxidants and other systems in the human body work to counteract the effects of oxidative stress. The human body has a special intrinsic group of “defensive” antioxidant enzymes including superoxide dismutase, catalase and glutathione peroxidase that can act synergistically to neutralize oxidative stress.Antioxidants that are ingested either as components of the foods or as ingredients in dietary supplements also play an important role in reducing oxidative stress.These include well-known and widely consumed vitamins such as Vitamin C and VitaminE.Other dietary antioxidants include beta-carotene (converted in the body to Vitamin A and found in red, orange, yellow and dark green vegetables, squash, carrots, sweet potatoes and pumpkins) and fruits, such as apricots and cantaloupes.In addition, certain dietary substances such as proanthocyanins, anthocyanins, polyphenols, flavonoids, and metal chelators can also reduce oxidative stress.These natural compounds exist in a variety of food products such as grains, fruits, vegetables, herbs, spices, teas, red wine and soybeans.For example, tomatoes are a particularly good source of lycopene, which is also believed to be an antioxidant. The key concern is that the protective antioxidant systems of the body can be overwhelmed as a result of the stresses of aging, disease, exposure to environmental toxins and the day-to-day stresses of modern life.The consequence is a reduction in overall health and wellbeing, the development of disease and/or accelerated aging. Our business focuses on this major health challenge with the goal of identifying and developing a number of naturally occurring substances that can be used by humans and animals as supplements to protect them from the harmful effects of oxidative stress.These supplements would bolster the effects produced by the body’s own intrinsic defense mechanisms and amplify the helpful impact of the dietary intake of antioxidants and other helpful nutrients. We believe that there is a rationale for focusing our efforts on naturally occurring protective substances since they are more likely to be both safe and efficacious.Many of these naturally occurring compounds promoting better health are contained in foods.In most cases, however, these foods cannot be consumed in sufficient quantities to obtain the health benefits of these naturally occurring substances.Thus, a key component of our business plan is providing these specific helpful compounds in sufficient quantities in the form of dietary supplements or “functional” foods that contain these compounds. 3 Our first group of products incorporates the amino acid L-Ergothioneine, and in particular our EGT™, as a key component. ERGO is a naturally occurring, water soluble, amino acid antioxidant produced by microbes in the soil, where it is taken up by and most commonly found in (but not produced by) various species of mushrooms and grapes. It is also found in meats and dairy products as a result of the animal’s consumption of ergothioneine-containing foods.Humans and most animals typically have low levels of ERGO since the amount of ERGO in the diet is typically very small. Our intellectual property includes three patents and two patent pending applications that cover the synthesis of 99% pure L-Ergothioneine, EGT™, and the protective effect of ERGO on mitochondria and other critical body structures and functions.A significant number of peer-reviewed scientific papers published since the discovery of ERGO in 1909 indicate that ERGO is one of the most potent, multifaceted biological compounds with both appreciable antioxidant and other protective properties.ERGO acts by itself, or in concert with other natural compounds, to improve the body’s own innate defenses against oxidative stress.Accordingly, Oxis focuses its efforts on developing products that deliver the benefits of ERGO taken by itself and in combination with other elements that support the body’s health protective systems. Our patented and proprietary manufacturing method produces ERGO in commercial quantities that are indistinguishable from its form found in and utilized by humans.ERGO exists in certain types of mushrooms, grapes, meats and dairy products.However, it is not commercially practical to extract ERGO from these natural sources and it is essentially impossible to ingest a diet that provides enough ERGO to take full advantage of its potential health benefits. ERGO has a number of special properties that decrease oxidative stress and may be beneficial for reducing the risk of developing certain diseases, including age-related diseases, and for contributing to healthy aging. ERGO has been known to science since the early 20th century and the efficacy of ERGO as a multi-faceted antioxidant is supported by extensive published peer-review scientific research.In particular, ERGO provides fundamental anti-inflammatory benefits, along with other potentially beneficial effects, as evidenced by its ability to inhibit multiple mechanisms that contribute to inflammation and oxidative stress.Some specific examples include the ability of ERGO to: (1) inhibit NF-B activation (a central mechanism for implementing inflammatory responses),(2) abolish the transcriptional activation of interleukin-8 (a pro-inflammatory cytokine chemical that attracts white blood cells into sites of inflammation, for example an arthritic joint), (3) reduce apoptosis (a mechanism by which cells self-terminate, which may be important in controlling inflammation and aging), (4) suppress the formation of peroxynitrite (a reactive nitrogen species that has many harmful effects, especially the damaging nitration of proteins seen in neurodegenerative and vascular disorders), and (5) decrease hydrogen peroxide formation and its many effects on pro-inflammatory signaling mechanisms.These multiple scientific observations support the multifaceted actions of ERGO and suggest the potential importance of having this broad reaching agent in optimal levels to achieve full health and combat aging and disease.Several leading scientific authorities have opined that ERGO may well be an unrecognized essential nutrient. A good example of the protective effect of ERGO has been demonstrated in studies of amyloid beta (A) which is the major component of senile plaques - the brain lesion that commonly occurs and is considered to play a causal role in the development and progression of Alzheimer’s disease. The exact cause of the injury due to this amyloid molecule is of current interest in neurodegenerative disease research.A key finding is that ERGO may reduce this injury process that appears to involve oxidative stress damage to important brain constituents.Moreover, peer-reviewed, published scientific research shows that reactions involving -amyloid peptides are associated with important neurotransmitter signaling deficits in the brains of patients with Alzheimer’s disease.The conclusion that can be drawn is that ERGO protects the neurons of the brain against injury by reducing the damage caused by neurotoxins.We intend to continue to pursue the practical value of these and other observations about the potential wide ranging benefits of ERGO by conducting a basic and applied research strategy and collaborating with experts in academic institutions. 4 It is also significant that ERGO has been shown to possess properties that may be beneficial in maintaining overall health and reducing the risk of disease. Some of these additional benefits of ERGO include its ability to: 1. Conserve the levels of and enhance the effectiveness of other antioxidants such as VitaminE, Vitamin C and glutathione; 2. Increase respiration and the oxidation of fat (possibly contributing to increased energy and exercise capacity); 3. Protect mitochondria DNA from damage; 4. Protect against environmental ultraviolet radiation (likely to be important in protecting the eyes against cataract producing oxidative injury and the skin against pre-cancerous inflammation-related pathologies); and 5. Neutralize increased oxidative stress by providing an ROS (radical oxygen species) and RNS (radical nitrogen species) scavenging capacity that protects key molecules in the body. The recent identification of an ERGO transporter-designated OCTN1 or ETT (a facilitator for moving ERGO into cells and maximizing its activities) suggests the physiological relevance of ERGO as a potential protective and possibly therapeutic agent.Although more needs to be learned about this intrinsic mechanism for localizing and using ERGO, the presence of a genetically-directed system dedicated to ERGO further suggests the potential importance of ERGO.Moreover, the ERGO transporter system has been suggested as potentially being of specific importance in considering possible therapeutic agent applications for chronic inflammatory diseases, such as Crohn’s disease, ulcerative colitis, rheumatoid arthritis and Type I diabetes, as well as aging and other significant health processes. Products In December 2010, we commercially introduced a new, improved patent-pending joint health formula known as “ErgoFlex™.”We intend to market this product, as well as the other EGT™ based products we expect to introduce commencing in 2012, through our new on-line marketing joint venture with engage:BDR, as described in further detail below under “Marketing, Sales and Distribution.” Our initial focus is to develop and sell products to the consumer products sector.We have sold small amounts of EGT™ as a component to selected commercial customers in the cosmetics industry for use in skin care products.We currently are developing certain skin care products that we expect to release later in 2012.In order to assist us in developing a line of skin care products, in March 2012 we entered into a consulting agreement with Dr. Tony Nakhla.Dr. Nakhla is a Board Certified Dermatologist, Dermatologic Surgeon, Medical Director of OC Skin Institute,and author of “The Skin Commandments: 10 Rules to Healthy, Beautiful Skin.”We have engaged Dr. Nakhla to, among other things, (i) assist us in the development of new line of skin care products that incorporate EGT™, (ii) assist us in developing a marketing strategy for our new skin care products, (iii) act as a principal spokesperson for our skin care products and as the exclusive medical spokesperson for skin care products, and (iv) in general raise public awareness about EGT™ and its health benefits.It is our goal to jointly develop a line of skin care products with Dr. Nakhla, which skin care products contain ERGO and that are either branded with Dr. Nakhla's nameor that are otherwise endorsed by him.We have agreed to give Dr. Nakhla a percentage of net profits, if any, that we generate from skin care products that we develop through his services and that bear his name in the label, or contain an endorsement from him on the product, on its packaging, or in any of the marketing materials.In addition, as a further incentive, we also have agreed to grant Dr. Nakhla warrants to purchase up to 4,000,000 shares of our common stock.The warrant will have an exercise price of $0.02, and a term of ten years.The warrant will vest over a period of 36 months (as to 111,111 shares on the last day of each calendar month, and as to 111,115 on the last day of the 36th month) commencing with March 2012, provided that Dr. Nakhla is still providing services to us under the consulting agreement at the end of each such calendar month. 5 We have also provided EGT™ to a customer for use as a value-added preservative for sperm in the animal husbandry sector, and may provide EGT™ for other veterinary purposes. We are in the process of developing a broader line of dietary supplements containing ERGO, and plan in the future to develop, by ourselves or through third party alliances, functional foods and beverages and cosmeceutical products.Our product/market strategy is based on the rapid development of innovative products for these consumer markets.Product development will be achieved by a team comprised of our executive leadership, our Scientific Advisory Board and outside firms that specialize in these fields. Markets The products that Oxis is developing and plans to sell address very large, but fragmented markets with a wide variety of products, producers and marketing channels.According to Nutrition Business Journal, the total retail natural products market amounted to approximately $101.8 billion in retail sales in calendar 2008. Oxis competes in: (1) the dietary supplements market with 2008 estimated retail sales of $25.2 billion (vitamins, minerals and other supplements), (2) the functional foods market with 2008 estimated retail sales of $36.8 billion, and, (3) the personal care market with $10.1 billion in estimated retail sales in 2008. Oxis also competes in the global anti-aging market, estimated at $120 billion in 2010. We also may enter the market for veterinary products, including both products for companion animal (such as dietary supplements and topical products) and products based on our prior experience with companies in reproductive science for horses, pigs and other livestock. We may also enter the health care segment of the companion animal products segment, which is a very large target segment accounting for over $6.8 billion in global sales, with the United States being the dominant market.The total global market for animal health products is estimated to be $17.4 billion. Finally, we believe that there are opportunities for us to out-license proprietary compounds to biotech and pharmaceutical companies as drug candidates.Oxis owns several patents that could cover viable drug candidates at this time and expects to add to its IP portfolio as it builds relationships with various researchers around the globe, especially those focusing on therapeutics employing ERGO.Oxis believes that several of its patents may be related to the potential use of ERGO in compounds having therapeutic value in the preservation of organs for transplantation and as a treatment to address the significant oxidation stress occurring after both stroke and heart attack. Oxis owns one approved pharmaceutical product (trademarked as Palosein) for veterinary use and is evaluating the re-launch of this product.This drug would compete with several prescription drugs for veterinary use such as Adequan (Polysulfated Glycosaminoglycan - PSGAG Solution) and Rimadyl. Marketing, Sales and Distribution Our strategy is to develop and maximize products designed for consumer use and to utilize the most effective and profitable distribution channels to: (1) attract new customers, (2) develop “relationships” with them, and (3) build and maintain sales with them.Essentially all of our products are “consumables” that can generate a stream of repeat sales with the same customers over an extended period of time, thus providing significant lifetime value for each customer. 6 On-line Marketing In March 2011, we agreed to form a joint venture with engage:BDR, Inc., an on-line marketing company that offers both premium and placement-specific display marketing solutions and the ability to distribute campaigns through its own display platforms and channels.engage:BDR partners with most of comScore's top 1000 websites (globally) for the most advanced display marketing capabilities.Under the joint venture agreement, engage:BDR will provide a full range of online marketing services to the joint venture, including developing brand strategy, the design of all digital media and interfaces, online media planning and buying, leveraging and integrating social media, and customer analysis. In March 2012 we signed a term sheet with engage:BDR that further evidences our arrangement and that permits both parties to commence operations under the arrangement.The parties contemplate that the existing binding arrangement will be evidenced by a formal limited liability company agreement that the parties are preparing. The following is a summary of the principal provisions of our joint venture arrangement (the “Joint Venture”) with engage:BDR, Inc.: A.We have agreed to grant the Joint Venture an exclusive license for the on-line marketing of products containing EGT™.The first product to be marketed and sold through the Joint Venture shall be Oxis’ ErgoFlex™ product, which product was successfully test marketed in mail offering in late 2010 and early 2011.Additional Oxis products designated by us will be offered by the Joint Venture.If both parties agree, third party products may also be offered through the Joint Venture.However, nothing in the Joint Venture is intended to prohibit us from marketing, distributing and selling ErgoFlex™ or any of our other current or future products by means other than through online sales. B.Oxis and engage:BDR have agreed to make the followingcontributions to the Joint Venture: (a)Oxis will contribute up to $240,000 during the first year following the formation of the Joint Venture.These funds will be provided if, when and as needed by the Joint Venture.Our cash capital contribution will be used (i) to purchase ErgoFlex and other products from Oxis, at our cost, without any markup, (ii) to purchase website media inventory from engage:BDR, at engage:BDR’s cost, plus a 15% administrative mark-up, and (iii) to fund the Joint Venture’s other operating costs.engage:BDR has agreed to waive the 15% administrative mark-up through December 31, 2012. (b)In addition to the cash, our contribution to the Joint Venture includes the exclusive license for the on-line marketing of any products created by Oxis which utilize its proprietary EGT™. (c).engage:BDR , at its own cost and expense, is designing, developing and providing to the Joint Venture, on a turnkey basis, all online product offering systems and technologies, including website layouts, landing pages, graphic designs, display advertising, rich media, in-banner and in-stream video development.During the initial start-up phase of the Joint Venture, engage:BDR will, at its own cost and expense, also manage all day-to-day online activities of the Joint Venture. Cash from operations in excess of the amounts needed for its operations and for reasonable reserves, shall be distributed by the Joint Venture in the following order: (a)First, to Oxis on a cumulative basis, an amount equal to the cash that we contributed to the Joint Venture, and (b)Thereafter, all excess net operating cash will be distributed 50.1% to Oxis and 49.9% to engage:BDR. C.The administrative affairs of the Joint Venture shall be managed by a committee consisting of one representative of each Joint Venture member. 7 As additional consideration for engage:BDR entering into the Joint Venture and for contributing its services in designing, developing and implementing the advertising platform, at the time that the Joint Venture operating agreement is signed, we will grant engage:BDR a two-year option to purchase Oxis securities.The option shall entitle engage:BDR to purchase the type of securities sold by us in a future $6,000,000 or more financing, on the same terms and conditions, and at the same price, as such securities are sold to third party investors in such financing.The number of such securities that engage:BDR may purchase upon the exercise of the option (determined by assuming all convertible securities are converted and all exercisable securities are exercised) shall be equal to 4.99% of our common stock issued and outstanding on the date the Joint Venture agreement is signed.If we have not raised $6,000,000 by December 31, 2012, commencing on that date, engage:BDR will have a two-year right to purchase Oxis’ common stock at a price equal to $.03.We have also agreed to issue to engage:BDR a warrant to purchase up to 5,000,000 shares of our common stock if the Joint Venture, through engage:BDR efforts, attains certain revenue and profits targets.The warrant will have an exercise price of $.03 per share. Celebrity Endorsements Our goal is to develop and release in 2012 a line of skin care products that contain EGT™. In order to assist us in developing that line of skin care products, in March 2012 we entered into a consulting agreement with Dr. Tony Nakhla, a prominent Board Certified Dermatologist, Dermatologic Surgeon, Medical Director of OC Skin Institute,and author of “The Skin Commandments: 10 Rules to Healthy, Beautiful Skin.”Under our agreement with Dr. Nakhla, we intend to develop EGT™ based skin care products that are branded with Dr. Nakhla’s name.In addition, Dr. Nakhla has agreed to promote EGT™ and our future line of branded skin care products at skin care trade shows and conferences in general, and ERGO related conferences in particular. North American Marketing Our immediate marketing and sales plan emphasizes close and direct contact with the consumer.This strategy stresses building a significant and enduring customer base and maximizing profits by eliminating one or more layers in certain distribution channels.This approach compares favorably with a traditional retail distribution strategy where the consumer relationship is with the retailer and manufacturer profits are lower in terms of both sales and profits. Examples of methods to build direct consumer relationships include multi-level marketing, long and short-form television infomercials, long and short-form radio infomercials and direct mail programs.We plan to further evaluate all of these approaches for the distribution of our consumer products and utilize the approaches which best build and maintain consumer relationships and maximize our profits.In December 2010 we initiated a direct mail marketing program for ErgoFlex™.We believe that the initial phase of this program was successful and that we achieved an acceptable response rate.Even more encouraging, to date, most customers who ordered ErgoFlex™ have continued to remain customers and have made follow-on purchases.We intend to further explore this type of direct mail sales program. Foreign Marketing Our distribution partner, engage: BDRmarkets on-line and in addition to the USA, targets certain European and Asian countries.We anticipate sales from all three of these areas in 2012.Other than these possible on-line sales to foreign customers, we do not currently engage in any foreign marketing or sales activities. 8 Research and Development. Ergo ARDS, LLC.We believe that EGT™ may have additional health benefits.Accordingly, in order to investigate such other health benefits and to develop other potential products, on June 29, 2011 we entered into a Joint Venture Agreement (“Joint Venture Agreement”) with John E. Repine, M.D. (“Dr. Repine”), a member of our advisory board.Under the terms of the Joint Venture Agreement, we formed a Delaware limited liability company, Ergo ARDS, LLC (the “ARDS Venture”), in which we hold a 60% membership interest and Dr. Repine holds a 40% membership interest.The ARDS Venture was formed to develop, acquire and market dietary supplements, cosmeceutical products, nutraceutical products, medical foods and pharmaceuticals using EGT™ for treating, diagnosing and preventing acute respiratory distress syndrome and other lung disorders (collectively “ARDS”). Concurrently with the execution of the Joint Venture Agreement, Dr. Repine assigned his interest in the patent applications relating to the use of ERGO in treating ARDS (the “Assigned IP”) to the ARDS Venture.In consideration for the Assigned Interest, Dr. Repine was issued a 40% membership interest in the ARDS Venture. Oxis will be responsible for supplying EGT™ to the ARDS Venture at no cost in connection with the ARDS Venture’s animal studies. Oxis will also pay all patent prosecution and maintenance costs relating to the Assigned IP.The ARDS Venture is required to make payments to Dr. Repine upon the achievement of certain milestones by the ARDS Venture.Any future payments to Dr. Repine shall be made based on the achievement of following milestones with respect to products to be commercialized using the Assigned IP: · The ARDS Venture shall pay the following cash amounts to Dr. Repine upon the attainment of the following milestones: (i)Licensing the Assigned IP to a pharmaceutical company $1,000,000; (ii)Completion of Phase I Clinical Trial $250,000; (iii)Completion of Phase II Clinical Trial $1,000,000; (iv)Completion of pivotal Phase III Clinical Trial $1,500,000; and (v)Receipt of FDA Marketing approval $3,000,000 · The ARDS Venture shall pay the following cash amounts to Dr. Repine upon the attainment of the following milestones: (i)Licensing the Assigned IP to, or entering into a distribution agreement with, a nutraceutical or similar company $100,000; and (ii)Gross sales of products utilizing EGT™ in the field – 5% of annual gross sales by the ARDS Venture or any licensee or distributor (including Oxis). Following the successful completion of the animal studies, Oxis and Dr. Repine will make a joint decision to commence human clinical trials. If the parties do not agree to proceed, the Joint Venture Agreement will terminate and the intellectual property belonging to the ARDS Venture will be assigned to the party that elected to proceed.In the event both parties agree to not proceed, the ARDS Venture will continue to hold the intellectual property.If the parties agree to proceed, Oxis will use its best efforts to raise $3 million for the ARDS Venture.Once the $3 million in funds have been successfully raised by Oxis, Oxis will no longer be responsible for paying the ARDS Venture’s operating costs, including costs related to the ARDS Venture’s intellectual property. 9 The ARDS Venture will be managed by Dr. Repine as Manager, who will also serve as the ARDS Venture’s Chief Executive Officer and Treasurer. The ARDS Venture will also have a board of five members, consisting of Dr. Repine and a designee of Dr. Repine, and three designees of Oxis. Research and Development Expenditures.Research and development expenditures for the year December31, 2011 were $17,000, compared to $179,000 in 2010.These expenditures were incurred in connection with the testing and obtaining certification for ERGO related to the release of ErgoFlex™. Manufacturing We have outsourced the manufacturing of ERGO and are working to reduce the cost of producing ERGO.We have had a multi-year relationship with our primary manufacturing source that manufactures ERGO according to our patented, proprietary process. Our ErgoFlex™ consumer product is manufactured, produced and provided to us by Gemini Pharmaceuticals, Inc.On October 18, 2010, we obtained a credit facility of up to $750,000 from Gemini Pharmaceuticals, Inc. to be used for product and inventory purchases by us from Gemini.Gemini Pharmaceuticals is a private label manufacturer of over-the-counter drugs, dietary supplements and nutraceuticals. We plan to outsource the manufacture of all of our future products that we plan to sell through various channels into the marketplace.We believe there are a wide variety of companies that can efficiently and cost-effectively manufacture our products. Patents and Trademarks OXIS Patent Portfolio Below is a list of patents and patent applications that serve as a base for new product development and are particularly relevant to our planned businesses.These patents and patent applications address the protective effect of ERGO on mitochondria, the ERGO manufacturing process, and the neuroprotectant methods and compositions of ERGO.Certain patents cover potential therapeutic drug candidates that we may out-license to biotech and pharmaceutical companies.In addition, we own certain other patents not directly related to our planned nutraceutical and cosmeceutical business that are not listed. OXIS Ergothioneine Patents · U.S.Patent 5,438,151 issued August 1, 1995 entitled “Process for the Preparation of Ergothioneine” will expire on February 8, 2014. · U.S.Patent 6,103,746 issued August 8, 2000 entitled “Methods and Compositions for the Protection of Mitochondria” will expire on February 19, 2018. · Mexican Patent 211035 issued October 25, 2002 entitled “Methods and Compositions for the Protection of Mitochondria” will expire on February 19, 2018. OXIS Ergothioneine Pending Applications · U.S.Application 12/595,506 filed October 9, 2009 entitled “Ergothioneine and/or its Derivatives as a Cell Preservative”. · Canadian Application (Number not yet assigned) filed October 9, 2009 entitled “Ergothioneine and/or its Derivatives as a Cell Preservative”. 10 We have previously marketed the antioxidant ERGO to industry leaders in the cosmetics industry.One of these cosmetics industry leaders, The Estée Lauder Companies, challenged our patent rights.Last year we reached a settlement of the patent dispute with The Estée Lauder Companies, which settlement provided us with full title to two important ergothioneine method of use patents. Selected Licensed BXT-51072 Patents – Potential Drug Candidates and Related Patents · U.S.Patent 5,968,920 issued October 19, 1999 entitled “Novel Compounds having a Benzoisoelen-Azoline and -Azine Structure, Method for Preparing Same and Therapeutic Uses Thereof” will expire on April 7, 2015. · U.S.Patent 6,093,532 issued July 25, 2000 entitled “Method for Storing a Biological Organ Transplant Graft Using a Benzisoelen-Azoline or -Azine Compound” will expire on April 7, 2015. · U.S.Patent 5,973,009 issued October 26, 1999 entitled “Aromatic Diselenides and Selenosulfides, their Preparation and their Uses, more Particularly their Therapeutic Use” will expire on December 23, 2017. · U.S.Patent 6,525,040 issued February 25, 2003 entitled “Cyclic Organoselenium Compounds, their Preparation and their Uses” will expire on December 23, 2017. The foregoing patents can expire earlier if they are abandoned or are not adequately maintained.No assurance can be given that patents will be issued from any of the pending patent applications or that the scope of the coverage claimed in our patent applications will not be significantly reduced prior to any patent being issued. Trademarks We have a number of trademarks available for its use including: ErgoFlex™ Ergo-Plex™, ERGOLD™, Ergo-Max™, Ergo-Pur™, V[eye]tamin™, Immortal Energy™.We also own the non-EGT™ related trademark Palosein®. Competition The pharmaceutical, nutraceutical and the consumer products industries are highly competitive and require an ongoing, extensive search for technological innovation.They also require, among other things, the ability to effectively discover, develop, test and obtain regulatory approvals for products, as well as the ability to effectively commercialize, market and promote approved products, including communicating the effectiveness, safety and value of products to actual and prospective customers.Numerous companies are engaged in the development, manufacture and marketing of health care and personal care products competitive with those that we manufacture, develop and market.Many of our competitors have greater resources than we have.This enables them to, among other things, make greater research and development investments and spread their research and development costs, as well as their marketing and promotion costs, over a broader revenue base.Our competitors may also have comparable experience and expertise in obtaining marketing approvals from the FDA and other regulatory authorities.In addition to product development, testing, approval and promotion, other competitive factors in the pharmaceutical industry include industry consolidation, product quality and price, product technology, reputation, customer service and access to technical information. Our primary initial target markets are: (1) dietary supplements and functional foods and beverages, and (2) personal care product.The markets for our products are highly competitive.Our competitors include manufacturers and marketers of personal care and nutritional products, pharmaceutical companies and other direct selling organizations, many of which have a longer operating history and higher visibility, name recognition and financial resources than we do. 11 The leading dietary supplement companies are NBTY, Pharmavite, Amway Nutrilite, NuSkin/Pharmanex, USANA, and Herbalife.Some successful smaller companies include New Chapter and Nature’s Way. The leading functional foods and beverages companies are Monavie, Hain-Celestial, Pom, Wonderful, Hanson, Red Bull and Silk.Some apparently successful smaller companies include Lifeway and Honest Teas The leading cosmetics companies are L’Oreal, Estee Lauder, NuSkin and Mary Kay.Some apparently successful smaller companies include Nature’s Gate and Dermalogica. Our products in these segments will initially compete based on the potential health benefits of ERGO.However, we will also attempt to compete in these markets on the basis of quality, clinical data, and effective marketing campaigns, including direct-to-consumer advertising. Government Regulation The manufacturing, packaging, labeling, advertising, distribution and sale of our proposed nutraceutical and cosmeceutical products will be subject to extensive governmental regulation by numerous domestic and foreign governmental agencies and authorities, including the U.S. Food and Drug Administration (“FDA”), the Federal Trade Commission (“FTC”), the Consumer Product Safety Commission, the Department of Agriculture, State Attorneys General and other state regulatory agencies in the United States, and similar government agencies in each market in which we operate. Our personal care products may be subject to various laws and regulations that regulate cosmetic products and set forth regulations for determining whether a product can be marketed as a “cosmetic” or requires further approval as an over-the-counter drug.In the United States, regulation of cosmetics is under the jurisdiction of the FDA.The Food, Drug and Cosmetic Act defines cosmetics by their intended use, as “articles intended to be rubbed, poured, sprinkled, or sprayed on, introduced into, or otherwise applied to the human body for cleansing, beautifying, promoting attractiveness, or altering the appearance.”Among the products included in this definition are skin moisturizers, perfumes, lipsticks, fingernail polishes, eye and facial makeup preparations, shampoos, permanent waves, hair colors, toothpastes and deodorants, as well as any material intended for use as a component of a cosmetic product.Conversely, a product will not be considered a cosmetic, but may be considered a drug if it is intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease, or is intended to affect the structure or any function of the body.A product’s intended use can be inferred from marketing or product claims. Our nutraceutical business (dietary supplements and functional foods and beverages products) may be subject to various regulations promulgated by government agencies in the markets in which we operate.We plan to market our nutritional products as conventional foods or dietary supplements. The FDA has jurisdiction over this regulatory area.Because these products are regulated under the Dietary Supplement and Health Education Act, we are generally not required to obtain regulatory approval prior to introducing a product into the United States market.None of this infringes, however, upon the FDA’s power to remove from the market any product it determines to be unsafe or an unapproved drug.Additionally, due to negative publicity associated with some supplements in the dietary supplements industry, there has been an increased movement in the United States and other markets to expand the regulation of dietary supplements, which could impose additional restrictions or requirements in the future.In general, the regulatory environment is becoming more complex with increasingly strict regulations each year. 12 Effective June 2008, the FDA established regulations to require current good manufacturing practices (cGMP) for dietary supplements.The regulations ensure that dietary supplements are produced in a quality manner, do not contain contaminants or impurities, and are accurately labeled.We may be subject to such regulations, which include requirements for establishing quality control procedures, designing and constructing manufacturing plants, and testing ingredients and finished products.The regulations also include requirements for record keeping and handling consumer product complaints.If dietary supplements contain contaminants or do not contain the type or quantity of dietary ingredient they are represented to contain, the FDA would consider those products to be adulterated or misbranded.Our business may also be subject to additional FDA regulations, such as those implementing an adverse event reporting system effective December 2007, which will require us to document and track adverse events and report serious adverse events, which are events involving hospitalization or death, associated with consumers’ use of our products.Compliance with these regulations is costly and may directly and indirectly increase the cost of manufacturing and selling our products. Advertising and product claims regarding the efficacy of products are also regulated.Accordingly, these regulations can limit our ability to inform consumers of the full benefits of our products.For example, we will not be able to claim that any of our nutritional supplements will diagnose, cure, mitigate, treat or prevent any disease or health-related condition.The Dietary Supplement Health and Education Act permits substantiated, truthful and non-misleading statements of nutritional support to be made in labeling, such as statements describing general well-being resulting from consumption of a dietary ingredient or the role of a nutrient or dietary ingredient in affecting or maintaining a structure or a function of the body. We do not anticipate that we will be directly involved in any regulation regarding our therapeutic compounds since we will be out-licensing these compounds to biotech and pharmaceutical companies that will be responsible for this aspect of our therapeutic business. Employees As of December 31, 2011, we had one employee, the chief executive officer of the company.Many of our activities are out-sourced to consultants who provide services to us on a project basis.As business activities require and capital resources permit, we will hire additional employees to fulfill our company’s needs. 13 ITEM 1A.RISK FACTORS The risks described below may not be the only ones relating to our company.Additional risks that we currently believe are immaterial may also impair our business operations.Our business, financial conditions and future prospects and the trading price of our common stock could be harmed as a result of any of these risks.Investors should also refer to the other information contained or incorporated by reference in this Annual Report on Form 10-K for the year ended December 31, 2011, including our financial statements and related notes, and our other filings from time to time with the Securities and Exchange Commission Risks Related To Our Business We have operated at a loss and it is uncertain when, if ever, we will become profitable. We have operated at a loss since our inception.We incurred net losses of $3,700,000 and $3,018,000 for the years ended December 31, 2011 and 2010, respectively.We had an accumulated stockholders' deficit as of December 31, 2011 of approximately $5,101,000 and a working capital deficit of approximately $5,126,000.We are likely to continue to incur losses unless and until we are able to successfully commercialize one or more of our products.These losses, among other things, have had and will continue to have an adverse effect on our stockholders’ equity and working capital.In December 2010 we test marketed the first of a series of nutraceuticals that we expect to release in 2012 and thereafter.We anticipate that the commercial release of this product, ErgoFlex™, will generate revenues in 2012, particularly since it will be the first product marketed through our new on-line marketing joint venture with engage:BDR.We also intend to offer additional ERGO based nutraceuticals and skin care products through the marketing joint venture commencing in 2011, which products are expected generate revenues.Although the consumer response to ErgoFlex™ in our December 2010 test market was favorable, no assurance can be given that the product will ultimately achieve a high level of acceptance by a larger consumer market.In addition, even if ErgoFlex™ is successfully marketed and sold through our engage:BDR joint venture, we will only receive 50.1% of the net revenues of that joint venture (engage:BDR will receive the other 49.5% of the net revenues).Accordingly, we are unable to predict the amount of revenues that we may generate in 2012 and beyond, and when we may become profitable, if at all.If we do not become profitable or are unable to maintain future profitability, our ability to survive as a viable company may be in doubt, and the market value of our common stock will be adversely affected. We will need additional capital in order to successfully implement our business plan, without which we may not be able to successfully implement our business plan, which may cause us to have to curtail or cease operations. We currently do not have sufficient cash on hand to fund our administrative expenses for more than the next few months.Our business plan, however, calls for us to incur significant additional expenses in connection with marketing and commercializing our future products and in developing and expanding our business and operations.In particular, we anticipate that we will have to incur significant expenses in developing, testing, packaging, manufacturing and marketing our proposed new line of skin care products that we intend to develop with Dr. Nakhla.Although we have obtained a commitment from two investors to fund (up to an additional $500,000) the initial roll-out of certain products through our engage:BDR on-line joint venture, no assurance can be given that those funds will be sufficient, or that the engage:BDR joint venture will generate significant revenues.In addition, we anticipate that we will need additional financing to fund our future working capital requirements, our future development costs, and the costs of commercially releasing any of our proposed products.These projected cost exceed the amount of cash that we currently have and exceed the amount of cash from operations that our near term operating activities may generate.Accordingly, even if our future operations will generate operating revenues (initially through our engage:BDR on-line venture, but thereafter through other sales activities), in order to expand our operations in the manner contemplated by our business plan, or to continue to operate our company in the longer term, we will have to either (i) obtain additional debt or equity financing, or (ii) enter into a strategic alliance with a synergistic company to acquire funding. 14 Other than the agreement by two of our principal investors to provide us with $500,000 of additional funding to pay for the roll out of our new engage:BDR on-line venture, we do not have commitments from any third parties at this time to provide us with any additional financing.Thus, there can be no assurance that sufficient funding will be available to us on acceptable terms or at all.Certain potential investors may be unwilling to invest in our securities since we are traded on the OTC Bulletin Board and not on a national securities exchange.Any additional funding that we obtain in a financing is likely to reduce the percentage ownership of the company held by our existing securityholders.The amount of this dilution may be substantially increased if the trading price of our common stock has declined at the time of any financing from its current levels.If we are unable to obtain sufficient financing on a timely basis, the introduction of new products could be delayed, our marketing plans may have to be scaled back, and we could be forced to reduce the scope of our operations, or otherwise limit or terminate our operations altogether. We have no direct operating history in the nutraceutical and cosmeceutical business, which makes it difficult to evaluate our financial position and our business plan. Until the end of 2008, we were engaged in the sale of research diagnostic reagents and assays to medical research laboratories, and in the production of enzyme immunoassay diagnostic kits for domestic and international clinical laboratories.Since 2008, we no longer are engaged in those businesses, and have restructured our operations.However, since we have only recently commenced our new operations and have not yet generated significant revenues from our business operations, we have no operating history in our current line of business on which a decision to invest in our company can be based.The future of our company currently is dependent upon our ability to implement our new business plan of producing, marketing and selling nutraceutical and other products based on our EGT™ technology.While we believe that our business plan, if implemented as contemplated, will make our company successful, we have no operating history against which we can test our plans and assumptions, and therefore cannot evaluate the likelihood of success. We plan to outsource and rely on third parties for the development and manufacture and marketing of our products. Our business model calls for the outsourcing of the development, manufacturing and marketing of our products in order to reduce our capital and infrastructure costs as a means of potentially improving the company’s profitability of these products for us.As a result, we are subject to all of the risks associated with having to rely on third parties to develop, manufacture and market our products to our standards, at the projected costs and on a timely basis.These risks include the willingness of manufacturers to make the product, or lack of availability of manufacturing capacity, each of which would have an adverse impact on the availability of our products and on our ability sell our products.Manufacturing difficulties will harm our ability to compete and adversely affect our results of operations and financial condition, and may hinder our ability to grow.There is no assurance that our outside manufacturers will reliably supply products to us at the level of quality we require. In the event any of our third-party manufacturers were to become unable or unwilling to continue to provide our products, we would be required to identify and obtain acceptable replacement manufacturing sources. There is no assurance that we will be able to obtain alternative manufacturing sources on a timely basis. An extended interruption in the supply of our products, particularly EGT™, would result in loss of sales. In addition, any actual or perceived degradation of product quality as a result of our reliance on third party manufacturers may have an adverse effect on sales. 15 Our future product sales will be heavily dependent upon the success of our on-line marketing joint venture with engage:BDR. In March 2011, we agreed to form a joint venture with engage:BDR, Inc., an on-line marketing company, to market and sell our nutraceutical products on-line over the Internet.We have now commenced operating under that joint venture arrangement, and we expect to launch our on-line sales of ErgoFlex through the engage:BFR joint venture by the end of April 2012.Although we expect to continue to market our products through other means, such as direct mail campaigns, the on-line marketing to be conducted through our joint venture with engage:BDR is anticipated to be our largest marketing and sales effort in 2012.Under the joint venture agreement, engage:BDR will be responsible for the full range of online marketing services, including developing brand strategy, the design of all digital media and interfaces, online media planning and buying, leveraging and integrating social media, and customer analysis.Accordingly, the success of our nutraceutical products will be heavily dependent upon the efforts and success of engage:BDR.Since the joint venture with engage:BDR, Inc. represents our principal marketing initiative in 2012, the failure of the joint venture would materially and detrimentally affect the amount of revenues we anticipate we will receive in 2012 from sales of our products. Our products will be subject to government regulation, both in the United States and abroad, which could significantly increase our costs and otherwise limit or prevent the sale of our products. The manufacture, packaging, labeling, advertising, promotion, distribution, and sale of any products that we may release in the future will be subject to regulation by numerous national and local governmental agencies in the United States and other countries.The primary regulatory bodies in the United States are the FDA and FTC.Failure to comply with these regulatory requirements may result in various types of penalties or fines.These include injunctions, product withdrawals, recalls, product seizures, fines, and criminal prosecutions.Individual states also regulate nutritional supplements.A state may interpret claims or products presumptively valid under federal law as illegal under that particular state’s regulations.In markets outside the United States, we may have to obtain approvals, licenses, or certifications from a country’s ministry of health or comparable agency, as well as labeling and packaging regulations, all of which vary from country to country.Approvals or licensing may be conditioned on reformulation of products or may be unavailable with respect to certain products or product ingredients.Any of these government agencies, as well as legislative bodies, can change existing regulations, or impose new ones, or could take aggressive measures, causing or contributing to a variety of negative consequences, including: · requirements for the reformulation of certain or all products to meet new standards, · the recall or discontinuance of certain or all products, · additional record keeping, · expanded documentation of the properties of certain or all products, · expanded or different labeling, · adverse event tracking and reporting, and · additional scientific substantiation. Any or all of these requirements could have a material adverse effect on us.There can be no assurance that the regulatory environment in which we operate will not change or that such regulatory environment, or any specific action taken against us, will not result in a material adverse effect on us. Our success may be linked to the size and growth rate of the vitamin, mineral and supplement market and an adverse change in the size or growth rate of that market could have a material adverse effect on us. Some manufacturers in our industry have experienced a slow-down in sales of nutritional supplements.An adverse change in size or growth rate of the vitamin, mineral and supplement market could have a material adverse effect on us.Underlying market conditions are subject to change based on economic conditions, consumer preferences and other factors that are beyond our control, including media attention and scientific research. 16 We are highly dependent upon consumers’ perception of the safety and quality of our products, including how they compare against similar products distributed by other companies in our industry.Adverse publicity and negative public perception regarding particular ingredients, products or our industry may affect the consumers’ decisions to purchase our products, which could limit our ability to increase revenue and grow our business.This negative public perception may include publicity regarding the efficacy or quality of our ingredients, including in particular ERGO in general, and EGT™ in particular.Negative public perception may also arise from regulatory investigations, regardless of whether those investigations involve us.We are highly dependent upon consumers’ perception of the safety and quality of our products as well as similar products distributed by other companies.Thus, the mere publication of reports asserting that such products may be harmful could have a material adverse effect on us, regardless of whether these reports are scientifically supported.Publicity related to nutritional supplements may also result in increased regulatory scrutiny of our industry and/or the healthy foods channel.Adverse publicity may have a material adverse effect on our business, financial condition, and results of operations.There can be no assurance of future favorable scientific results and media attention or of the absence of unfavorable or inconsistent findings. We face intense competition from competitors that are larger, more established and that possess greater resources than we do, and if we are unable to compete effectively, we may be unable to maintain sufficient market share to sustain profitability. Numerous manufacturers and retailers compete actively for consumers, and there can be no assurance that we will be able to compete with already established manufacturers and retailers.In addition, nutraceutical and cosmeceuticals can be purchased from a wide variety of channels of distribution, including mass market retail stores and the Internet.Because these markets generally have low barriers to entry, additional competitors could enter the market at any time.Private label products of our customers also provide competition to our products.Additional national or international companies may, in the future, seek to enter or to increase their presence in the nutraceutical and cosmeceutical or the vitamin, mineral supplement market.Increased competition in either or both could have a material adverse effect on us. The nutritional supplement industry increasingly relies on intellectual property rights and, although we seek to ensure that we do not infringe the intellectual property rights of others, there can be no assurance that third parties will not assert intellectual property infringement claims against us, which claims may result in substantial costs and diversion of management and other resources and could have a material adverse effect on our business, financial condition, and operating results.Recently it has become more and more common for suppliers and competitors to apply for patents or develop proprietary technologies and processes.We seek to ensure that we do not infringe the intellectual property rights of others, but there can be no assurance that third parties will not assert intellectual property infringement claims against us.These developments could prevent us from offering or supplying competitive products or ingredients in the marketplace.They could also result in litigation or threatened litigation against us related to alleged or actual infringement of third-party rights.If an infringement claim is asserted or litigation is pursued, we may be required to obtain a license of rights, pay royalties on a retrospective or prospective basis, or terminate the manufacturing and marketing of our products that are alleged to have infringed.Litigation with respect to such matters could result in substantial costs and diversion of management and other resources and could have a material adverse effect on our business, financial condition, and operating results. Our patents may not protect the proprietorship of our products. Our ability to compete successfully will depend to a significant extent, on our patents and on our ability to defend our patents.Most of the initial products that we plan to release are based on the benefits of EGT™.Our patents and patent applications address the ability to make EGT™ and the protective effect of EGT™ on mitochondria and its neuroprotectant properties.We believe these patents thus provide us with a competitive advantage in our market.We have previously initiated legal proceedings to enforce our patent protection rights for manufacture and use of EGT™ in cosmeceuticals.For example, in 2010, we settled a patent dispute with The Estée Lauder Companies, which provided us with title to two important EGT™ method of use patents. However, the failure to defend our patents in the future could have an adverse effect on our planned business operations and product sales. 17 Even though we have obtained patent protection for certain effects and preparation processes related to Ergothioneine, there is no guarantee that the coverage of these patents will be sufficiently broad to protect us from competitors or that we will be able to enforce our patents against potential infringement by third parties or protect us against our infringement of the proprietary rights of third parties.Patent litigation is expensive, and we may not be able to afford the costs. Ergothioneine has been previously marketed by various other companies in cosmeceutical and nutraceutical purposes.This may make it more difficult for us to enforce our patent coverage for our proposed products and easier for third parties to compete against us. Product liability claims could hurt our business. Our products consist of ingredients that are classified as foods or dietary supplements and are not subject to pre-market regulatory approval in the United States.As a marketer of dietary and nutritional supplements and other products that are ingested by consumers or applied to their bodies, we may be subjected to various product liability claims, including that: (i) our products contain contaminants; (ii) our products include inadequate instructions as to their uses; or (iii) our products include inadequate warnings concerning side effects and interactions with other substances. It is possible that product liability claims and the resulting adverse publicity could negatively affect our business; that our product liability insurance may fail to cover future product liability claims so we could be required to pay substantial monetary damages which could harm our business. Product Claims, Advertising And Distributor Activities. Our failure to comply with FTC or state regulations that cover our product claims and advertising, including direct claims and advertising by us, as well as claims and advertising by our marketing joint venture, may result in enforcement actions and imposition of penalties or otherwise materially and adversely affect the distribution and sale of our products. Risks Related to Our Securities Our securities are quoted on the OTC Bulletin Board, which may limit the liquidity and price of our securities more than if our securities were quoted or listed on or a national securities exchange. Our securities are currently quoted on the OTC Bulletin Board, a NASD-sponsored and operated inter-dealer automated quotation system for equity securities not listed on a national securities exchange.Quotation of our securities on the OTC Bulletin Board may limit the liquidity and price of our securities more than if our securities were quoted or listed on a national securities exchange.Some investors may perceive our securities to be less attractive because they are traded in the over-the-counter market.In addition, as an OTC Bulletin Board listed company, we do not attract the extensive analyst coverage that accompanies companies listed on a national securities exchange.Further, institutional and other investors may have investment guidelines that restrict or prohibit investing in securities traded in the over-the-counter market.These factors may have an adverse impact on the trading and price of our securities. 18 You may have difficulty selling our shares because they are deemed “penny stocks.” Our common stock is not listed on a national securities exchange, and the trading price of our common stock has consistently remained below $5.00 per share for the past ten years.Trading in our common stock is subject to the requirements of certain rules promulgated under the Exchange Act, which require additional disclosure by broker-dealers in connection with any trades involving a stock defined as a “penny stock” (generally, any non-national securities exchange equity security that has a market price of less than $5.00 per share, subject to certain exceptions).Such rules require the delivery, prior to any penny stock transaction, of a disclosure schedule explaining the penny stock market and the risks associated therewith and impose various sales practice requirements on broker-dealers who sell penny stocks to persons other than established customers and “accredited investors” (generally defined as an investor with a net worth in excess of $1,000,000 or annual income exceeding $200,000 individually or $300,000 together with a spouse).For these types of transactions, the broker-dealer must make a special suitability determination for the purchaser and have received the purchaser’s written consent to the transaction prior to the sale.The broker-dealer also must disclose the commissions payable to the broker-dealer, current bid and offer quotations for the penny stock and, if the broker-dealer is the sole market-maker, the broker-dealer must disclose this fact and the broker-dealer’s presumed control over the market.Such information must be provided to the customer orally or in writing before or with the written confirmation of trade sent to the customer.Monthly statements must be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks.The additional burdens imposed upon broker-dealers by such requirements could discourage broker-dealers from effecting transactions in our common stock, which could severely limit the market liquidity of the common stock and the ability of holders of the common stock to sell their shares. Our existing stockholders are subject to significant additional dilution if the currently outstanding options, warrants and convertible promissory notes are exercised.The sale of these additional shares could also cause our common stock price to fall. As of March 31, 2012, a total of 300,299,838 shares of our common stock were issued and outstanding.However, we currently have outstanding options, warrants and convertible promissory notes that could result in the issuance of a total of 417,841,204 additional shares of common stock.If all shares issuable under the foregoing options, warrants, convertible promissory notes and other agreements were issued, our current shareholders would own only 28% of the then outstanding shares of common stock.Accordingly, the stockholdings of current stockholders will be substantially diluted if and when these convertible securities are converted or when the options and warrants are exercised.If many of these shares are actually issued, the voting power of the currently outstanding shares would substantially decrease.Furthermore, the re-sale of these newly issued shares, or even the possibility that substantial amounts of our common stock may be sold in the public market, could adversely affect prevailing market prices for our common stock. The voting rights of the preferred stock held by Theorem Group, LLC gives that stockholder the ability to control the voting shares of this company and to prevent other stockholders from influencing significant corporate decisions. Theorem Group, LLC, an affiliate of Mr.Dube (one of our directors), owns all of the issued and outstanding shares of our Series H Convertible Preferred Stock.As the holder of all of the Series H Convertible Preferred Stock, Theorem Group, LLC is entitled to a number of votes equal to (A) the number of shares of Common Stock that such shares of preferred stock could, at such time, be converted into (B) multiplied by 100.Since the Series H Convertible Preferred Stock is currently convertible into 2,500,000 shares of our common stock, Theorem Group has the voting power of 250,000,000 shares, or approximately 45.4% of our voting shares.As a result, Theorem Group is able to direct the outcome of matters, including the election of our directors and other corporate actions such as: 19 · our merger with or into another company; · a sale of substantially all of our assets; and · amendments to our certificate of incorporation. The decisions of Theorem Group may conflict with our interests or those of our other stockholders. The market price of our stock may be adversely affected by market volatility. The market price of our common stock is likely to be volatile and could fluctuate widely in response to many factors, including: · announcements by us of new product releases, or the delay in releasing new products; · developments with respect to our patents or proprietary rights; · announcements of new products or new contracts by our competitors; · actual or anticipated variations in our operating results; · changes in financial estimates by securities analysts and whether our earnings meet or exceed such estimates; · conditions and trends in the nutraceutical, cosmeceutical and other industries; · new accounting standards; · general economic, political and market conditions and other factors; and · the occurrence of any of the risks described in this report. 20 ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2.PROPERTIES Our principal executive office is located at 468N. Camden Drive, 2nd Fl., Beverly Hills, California 90210.We also currently sublease office space and other facilities from Theorem Capital, LLC at 10880 Wilshire Boulevard, Suite 950, Los Angeles, California 90024 on a month-to-month basis for $5,000 per month.See, “Item 13.Certain Relationships and Related Transactions, and Director Independence,” below. ITEM 3.LEGAL PROCEEDINGS We may occasionally become subject to legal proceedings and claims that arise in the ordinary course of our business.It is impossible for us to predict with any certainty the outcome of pending disputes, and we cannot predict whether any liability arising from pending claims and litigation will be material in relation to our consolidated financial position or results of operations. ITEM 4.MINE SAFETY DISCLOSURES None. 21 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Until May 2009, our common stock was traded on the OTC Bulletin Board (“OTCBB”) under the symbol “OXIS.”From May 20, 2009 until March 11, 2010, our common stock was traded on Pink OTC Markets Inc. trading platform under the symbol “OXIS.”Since March 11, 2010, our common stock is again quoted on the OTCBB under the “OXIS” trading symbol. Trading in our common stock has fluctuated greatly during the past year.Accordingly, the prices for our common stock quoted on the OTCBB or Pink OTC Markets Inc. may not necessarily be reliable indicators of the value of our common stock.The following table sets forth the high and low bid prices for shares of our common stock for the quarters noted, as reported on the OTCBB and the Pink OTC Markets Inc.The following price information reflects inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. YEAR PERIOD HIGH LOW Fiscal Year 2010 First Quarter $ $ Second Quarter 0.19 0.10 Third Quarter 0.13 0.10 Fourth Quarter 0.19 0.08 Fiscal Year 2011 First Quarter 0.15 0.08 Second Quarter 0.14 0.08 Third Quarter 0.10 0.03 Fourth Quarter 0.06 0.03 Our common stock is also quoted on several European based exchanges including Berlin (OXI.BE), Frankfurt (OXI.DE), the Euronext (OXI.NX) and Paris, (OXI.PA).The foregoing trading prices exclude trading on these foreign stock markets. Stockholders As of March 31, 2012, there were 1,097 stockholders of record, which total does not include stockholders who hold their shares in “street name.”The transfer agent for our common stock is ComputerShare, whose address is 350 Indiana Street, Golden, CO 80401. Dividends We have not paid any dividends on our common stock to date anddo not anticipate that we will pay dividends in the foreseeable future.Any payment of cash dividends on our common stock in the future will be dependent upon the amount of funds legally available, our earnings, if any, our financial condition, our anticipated capital requirements and other factors that the Board of Directors may think are relevant.However, we currently intend for the foreseeable future to follow a policy of retaining all of our earnings, if any, to finance the development and expansion of our business and, therefore, do not expect to pay any dividends on our common stock in the foreseeable future. 22 Equity Compensation Plan Information The information included under the heading “Equity Compensation Plan Information” in Item 12 of Part III of this report, “Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters.” is hereby incorporated by reference into this Item 5 of this report. Recent Issuances of Unregistered Securities In November, 2011, we sold $275,000 of 8% Convertible Debentures and warrants to purchase 5,500,000 of shares of our common stock to eight accredited investors (the “November 2011 Investors”).The 8% Convertible Debentures are convertible into shares of our common stock at a conversion price equal to $0.05 per share and mature in October 2012.The warrants to purchase 5,500,000 shares consist of Class A Warrants and Class B Warrants that are exercisable for up to twoyears from the date of issue at a per share exercise price equal to $0.0625 and $0.075 for the Class A Warrants and the Class B Warrants, respectively, on a cash or cashless basis. Except as set forth above, we did not issue any unregistered securities during the fiscal quarter ended December 31, 2011 that were not previously reported in a Current Report on Form 8-K. Repurchase of Shares We did not repurchase any shares during the fourth quarter of the fiscal year covered by this report. ITEM 6.SELECTED FINANCIAL DATA This company qualifies as a “smaller reporting company” as defined in 17 C.F.R. §229.10(f)(1), and is not required to provide information by this Item. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview Until the end of 2008, we were engaged in the business of developing and selling clinical and research assay products and out-licensing certain therapeutic compounds addressing conditions and diseases associated with oxidative stress.During 2008, we lost our majority-owned subsidiary, BioCheck, Inc., which was engaged in the production of enzyme immunoassay diagnostic kits for clinical laboratories, and in December 2008 we sold substantially all of the assets of our research assay product line to Percipio Biosciences, Inc.Commencing in 2009, our focus shifted from the clinical and research assay business to developing and marketing nutraceutical products in the field of oxidative stress reduction, with a focus on products that include EGT™ as a component.As a result, since the beginning of 2009 we have been primarily involved in re-directing our business plan, on obtaining financing to fund our revised business plan, building a new management team, developing new products, establishing new manufacturing relationships, and otherwise implementing our new business strategy.We conducted limited operations, and had limited revenues in 2010 and in 2011. As shown in the accompanying consolidated financial statements, we have incurred an accumulated deficit of $83,795,000 through December 31, 2011.Our cash holdings at December 31, 2011 were $92,000, and we had a working capital deficit of $5,126,000.Because our lack of funds, we will have to raise additional capital in order to fund our selling, general and administrative, and research and development expenses.There are no assurances that we will be able to raise the funds necessary to maintain our operations or to implement our business plan.The consolidated financial statements included in this Annual Report do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classification of liabilities that might be necessary in the event we cannot continue our operations. 23 Bristol Debt Financing From October 8, 2008 to June 25, 2009, we issued a series of convertible demand notes to Bristol Investment Fund, Ltd. (“Bristol”) for an aggregate principal amount of $261,040 (the “Bristol Notes”).The Bristol Notes are convertible at the option of the holder at any time into shares of common, at a price equal to the lesser of (i) $0.01 and (ii) 60% of the average of the three (3) lowest trading prices occurring at any time during the twenty (20) trading days preceding the date that Bristol notifies we that it elects to effectuate a conversion. Standstill and Forbearance Agreement with Bristol In October 2009, we raised $2,000,000 from the sale of Convertible Debentures.At that time, we were in default of our indebtedness under our outstanding debentures and the Bristol Notes.In connection with the October 2009 financing, we entered into that certain Standstill and Forbearance Agreement with Bristol, pursuant to which Bristol agreed to forbear from exercising its rights and remedies under the October 2006 Debentures and theBristol Notes until the date when the outstanding principal balance of the Convertible Debentures falls below $500,000, or at such time as Theorem Group, LLC permits Bristol to call the amounts outstanding under the October 2006 debentures and the Bristol Notes.Once the outstanding principal balance of the Convertible Debentures falls below $500,000, Bristol may declare the October 2006 Debentures and the Bristol Notes due and payable at any time.The outstanding balance of the Bristol Notes as of December 31, 2011 was $995,059. Recent Developments In November, 2011 we sold $275,000 of 8% Convertible Debentures and warrants to purchase 5,500,000 of shares of our common stock to eight accredited investors (the “November 2011 Investors”).The 8% Convertible Debentures were issued as part of a $1,000,000 funding commitment, are convertible into shares of our common stock at a conversion price equal to $0.05 per share, and mature in October 2012.As of March 31, 2012, we have received a total of $495,000 under this $1,000,000 funding commitment.These funds are to be used for working capital to support the marketing and sale of our new skin care products, which products are scheduled to be released in April 2012.If the full amount of the $1,000,000 is funded, the investors who funded the 8% Convertible Debentures will receive warrants to purchase a total of 20,000,000 shares of our common stock, which warrants are exercisable as to 10,000,000 shares at $0.0625 per share, and $0.075 per share as to 10,000,000 shares.As of March 31, 2012, warrants to purchase a total of 9,900,000 shares have been issued. In March 2012 we signed a term sheet with engage:BDR that further evidences our on-line joint venture marketing arrangement and that permits both parties to commence operations under the arrangement.We currently anticipate that we will release our first product for sale through the joint venture’s on-line marketing platform by the end of April 2012. On March 1, 2012, David Saloff was named Chairman of the Board. In addition, Mr. Saloff was granted an option to acquire shares equal to 9.9% of the outstanding amount of common shares as of March 1, 2012 (26,334,193 shares), with an exercise price of $0.04.One third of the options vest immediately and the balance vest over 36 months. Beginning in January 2012, members of the Board of Directors are to receive $3,000 per quarter either in cash or registered shares, plus an option to purchase 25,000 shares at the market price at the end of each quarter.The options will vest equally over a one year period. Results of Operations Revenues In December 2010, we initiated a direct mail test market for ErgoFlex™, which generated $26,000 and $11,000 of revenues in fiscal 2011 (mostly in the first quarter of 2011) and 2010, respectively.Following the test marketing of ErgoFlex™, we decided to market that product, and other products containing ERGO through an on-line marketing joint venture.Although we reached an agreement to establish that on-line marketing joint venture with engage:BDR in March 2011, we did not have the funds in 2011 to launch that sales effort and, as a result, did not have any further sales in 2011. The following table presents the changes in revenues from fiscal 2010 to fiscal 2011: 24 Increase from 2010 Amount % Product revenues $ $ $ % Because we did not actively market any products in either fiscal 2010 or fiscal 2011, we do not believe that the revenue data for such years is meaningful or an indication of our future operations.Assuming that we are able to raise the capital needed, we plan to actively market our products in 2012 and to release at least one additional consumer product.Therefore, if we are adequately capitalized, revenues for 2012 are expected to significantly increase in 2011 compared to the prior year. Cost of product revenues The following table presents the changes in cost of product revenues from fiscal 2010 to fiscal 2011: Decrease from 2010 Amount % Cost of product revenues $ $ $ % During fiscal 2010, we purchased our ErgoFlex™ products for the direct market test campaign that we initiated in December 2010 and that continued into 2011.The products that we purchased in 2010 and 2011 were produced in smaller quantities on a custom order basis for the test marketing purposes and, accordingly, the cost of those products does not reflect the cost of the products that we anticipate once we initiate the commercial release of products.In addition, since the direct market test campaign was effected through the mail, the cost of products included the cost of printing and mailing the product offering literature.Future sales of ErgoFlex are expected to be effected primarily through on-line sales, thereby eliminating the printing and mailing costs.Our gross margins for future product sales will vary depending on the product produced, but, based on the quotes that we have received from our manufacturers and on the estimate retail price of our products, we anticipate that gross margins of commercial quantities of our future products will exceed 50%. Research and development expenses Research and development expenditures for the year December31, 2011 were $17,000, compared to $179,000 for the year ended December 31, 2010.These expenditures were incurred in connection with the testing and obtaining certification for EGT™ related to the release of ErgoFlex™. Selling, general and administrative expenses Our selling, general and administrative expenses increased in fiscal 2011 by $1,205,000 to $3,469,000 compared to $2,264,000 in fiscal 2010 primarily as a result of approximately $2.4 million of non-cash stock compensation (including options and warrants) paid to our executives in lieu of cash compensation.At the end of 2011, we only had one full-time officer/employee.However since we expect to more actively engage in operating activities in 2012, and since we expect to hire additional consultants and advisors in connection with the development and marketing of additional ERGO products, we anticipate that our selling, general and administrative expenses during the 2012 fiscal year will increase compared to fiscal 2011. 25 Change in value of warrant and derivative liabilities The change in the value of warrant and derivative liabilities relates to the change in fair value of these liabilities recorded by us as a result of the convertible debentures issued in October 2006.When we entered into the convertible debentures with the warrants on October 25, 2006, the beneficial conversion feature was valued at $690,000 and the warrants were valued at $2,334,000.We recognized an increase in income of $784,000 and $15,000 for the years ended December 31, 2011 and 2010, respectively, as a result in the change in the value of the warrants. Interest Expense Interest expense was $556,000 compared to $513,000 for the year ended December 31, 2011 and 2010, respectively.The increase is due to the interest on the additional convertible debentures in 2011. Liquidity and Capital Resources As of December 31, 2011, we had cash and cash equivalents of $92,000, total current assets of $104,000, and a working capital deficit of $5,126,000.Cash used in operating activities was $963,000 during the year ended December 31, 2011.Our cash holdings as December 31, 2011, and our cash position as of the date of this Annual Report, are only sufficient to fund our administrative expenses for a few months.Our lack of revenues, our current liabilities of over $5,343,000 million, and our current lack of cash raise substantial doubt about our ability to continue as a going concern, absent any new sources of significant cash flows or outside financing.Our financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classification of liabilities that might be necessary in the event that we cannot continue in existence. In November 2011, we received $275,000 from the sale of a total of $1,000,000 of 8% convertible debentures, which funds were used to position ourselves for the commercial release of a line of products.As of March 31, 2012, we have received an additional $220,000 of funding from under this $1,000,000 commitment.Accordingly, our investors have agreed to purchase approximately $505,000 of additional convertible debentures.The funds, and the commitment for the remaining $505,000, were provided to us on the condition that these funds be used primarily for the commercial release and on-line sales of skin care products.The commercial release of our products through the engage:BDR joint venture is expected to commence by the end of April 2012.As a result of the commitment to fund the remaining $505,000 balance of the $1,000,000 commitment for these on-line activities, we expect that we will have sufficient funds to roll out one or more product lines.However, after the remaining $505,000 is funded, our future liquidity and capital needs will thereafter depend on the revenues and profits, if any, that we receive from these new products and upon any additional funding that we may have to raise.Although we anticipate that we will generate significant revenues the 2012 fiscal year from the on-line sales of our products through engage:BDR, we are unable to predict the amount and timing of such sales.No assurance can be given that the revenues and profits generated through the engage:BDR joint venture will be significant or will be sufficient to fund our future working capital and other financial needs. The 8% Convertible Debentures that we are issuing as part of the $1,000,000 funding commitment includes the issuance of warrants to purchase a total of 20,000,000 shares of our common stock if the commitment is fully funded.As of March 31, 2012, we have received $495,000 of the funding commitment, and have issued warrants to purchase a total of 9,900,000 shares.The 8% Convertible Debentures are convertible into shares of our common stock at a conversion price equal to $0.05 per share and mature in October 2012.The warrants consist of Class A Warrants and Class B Warrants that are exercisable for up to twoyears from the date of issue at a per share exercise price equal to $0.0625 and $0.075 for the Class A Warrants and the Class B Warrants, respectively, on a cash or cashless basis. 26 In order to fund our purchases of product inventory, on October 13, 2010 we obtained a revolving line of credit of up to $750,000 from Gemini Pharmaceuticals, Inc. (“Gemini”), which credit facility can only be used for nutraceutical product and inventory purchases from Gemini.The amount of advances available to us under the credit facility is tiered, starting at $250,000, and upon us meeting certain milestones, will be increased to $500,000, and then $750,000.Advances will be made to us so long as the representations and warranties we made remain true at the time that we request an advance.All advances under this credit facility will bear interest equal to the prime rate plus two percent per annum, calculated based on 360-day year. This credit facility initially expired on October 13, 2011, but has been extended by Gemini.However, the credit facility currently may be terminated by Gemini at any time in its sole discretion.In consideration for this credit facility, we issued to Gemini a five-year warrant to 300,000 shares of our common stock at an exercise price of $0.12 per share, of which 150,000 shares are vested.An additional 75,000 shares will vest under the warrant if and when the credit line is increased to $500,000, and the remaining 75,000 will vest when the credit line is increased to $750,000. The warrants contain a cashless exercise provision. We expect to commence on-line sales of ErgoFlex™, our first EGT™ product, by the end of April 2012.Based on internally prepared estimates, we believe that the on-line sales will generate certain operating revenues for us.However, the amount and timing of such revenues is unknown.In addition to funding the engage:BDR joint venture’s initial capital requirements, we also will be incurring other costs, including the costs of developing, producing and marketing a new line of skin care products.Because our revenues from the sale of ErgoFlex and other products that we may release through the engage:BDR joint venture are uncertain, we may need additional capital in order to continue operations until, if ever, we are able to achieve positive operating cash flow.In addition, we will need capital in order to expand our operations and fund the increases in our administrative expenses that we expect will occur in 2012 if our business expands as anticipated.However, other than the Gemini inventory credit facility, we presently have no bank financing or other external sources of liquidity.There is no assurance that we will be successful in obtaining additional funding if, and when, we need such additional funding.We expect that we will try to obtain additional funding through the sale of debt or equity securities, or possibly through joint ventures or strategic relationships with unaffiliated third parties, or other financing approaches.No assurance can be given that we will be able to obtain sufficient capital to meet our requirements.The downturn in the equity and debt markets for small-cap public companies is expected to make it more difficult to obtain financing through the issuance of equity or debt securities.Even if we are able to raise the funds required, we could incur unexpected costs and expenses or experience unexpected cash requirements that would force us to seek additional financing.Furthermore, if we issue additional equity or debt securities, stockholders may experience additional dilution or the new equity securities may have rights, preferences or privileges senior to those of existing holders of our common stock.If additional financing is not available or is not available on acceptable terms, we will not be able to fund our planned level of operations and product releases, and we may have to curtail our operations or possibly even abandon our business plan. Critical Accounting Policies We consider the following accounting policies to be critical given they involve estimates and judgments made by management and are important for our investors’ understanding of our operating results and financial condition. Basis of Consolidation The consolidated financial statements contained in this report include the accounts of OXIS International, Inc. and its subsidiaries.All intercompany balances and transactions have been eliminated. 27 Revenue Recognition Product Revenue The Company manufactures, or has manufactured on a contract basis, fine chemicals and nutraceutical products, which are its primary products to be sold to customers. Revenue from the sale of its products, including shipping fees, will be recognized when title to the products is transferred to the customer which usually occurs upon shipment or delivery, depending upon the terms of the sales order and when collectability is reasonably assured. Revenue from sales to distributors of its products will be recognized, net of allowances, upon delivery of product to the distributors. According to the terms of individual distributor contracts, a distributor may return product up to a maximum amount and under certain conditions contained in its contract. Allowances are calculated based upon historical data, current economic conditions and the underlying contractual terms. License Revenue License arrangements may consist of non-refundable upfront license fees and various performance or sales milestones and future product royalty payments.Some of these arrangements are multiple element arrangements.Non-refundable, up-front fees that are not contingent on any future performance by us, and require no consequential continuing involvement on our part, are recognized as revenue when the license term commences and the licensed data, technology and/or compound is delivered.We defer recognition of non-refundable upfront fees if we have continuing performance obligations without which the technology, right, product or service conveyed in conjunction with the non-refundable fee has no utility to the licensee that is separate and independent of our performance under the other elements of the arrangement.In addition, if we have continuing involvement through research and development services that are required because our know-how and expertise related to the technology is proprietary to us, or can only be performed by us, then such up-front fees are deferred and recognized over the period of continuing involvement. Long-Lived Assets Our long-lived assets include property, plant and equipment, capitalized costs of filing patent applications and goodwill and other assets.We evaluate our long-lived assets for impairment in accordance with SFAS No.144, “Accounting for the Impairment or Disposal of Long-Lived Assets” whenever events or changes in circumstances indicate that the carrying amount of such assets may not be recoverable.Estimates of future cash flows and timing of events for evaluating long-lived assets for impairment are based upon management’s judgment.If any of our intangible or long-lived assets are considered to be impaired, the amount of impairment to be recognized is the excess of the carrying amount of the assets over its fair value. Applicable long-lived assets are amortized or depreciated over the shorter of their estimated useful lives, the estimated period that the assets will generate revenue, or the statutory or contractual term in the case of patents.Estimates of useful lives and periods of expected revenue generation are reviewed periodically for appropriateness and are based upon management’s judgment.Goodwill and other assets are not amortized. Certain Expenses and Liabilities On an ongoing basis, management evaluates its estimates related to certain expenses and accrued liabilities.We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of liabilities that are not readily apparent from other sources.Actual results may differ materially from these estimates under different assumptions or conditions. 28 Derivative Financial Instruments During the normal course of business, from time to time, we issue warrants as part of a debt or equity financing. We do not enter into any derivative contracts for speculative purposes. We recognize all derivatives as assets or liabilities measured at fair value with changes in fair value of derivatives reflected as current period income or loss unless the derivatives qualify for hedge accounting and are accounted for as such. During the years ended December 31, 2011 and 2010, we issued warrants to purchase 33,010,000 and 3,300,000 shares of common stock, respectively, in connection with an equity transaction. In accordance with ASC Topic 815-40, “Derivatives and Hedging — Contracts in Entity’s Own Stock” (“ASC 815-40”), the value of these warrants is required to be recorded as a liability, as the holders have an option to put the warrants back to us in certain events, as defined. Inflation We believe that inflation has not had a material adverse impact on our business or operating results during the periods presented. Off-balance Sheet Arrangements We have no off-balance sheet arrangements as of December 31, 2011. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK This company qualifies as a smaller reporting company, as defined in 17 C.F.R.§229.10(f) (1) and is not required to provide information by this Item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Please see the financial statements beginning on page F-1 located elsewhere in this annual report and incorporated herein by reference. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. None. ITEM 9A. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Our principal executive officer and principal financial officer evaluated the effectiveness of our “disclosure controls and procedures” (as such term is defined in Rules 13a-15(e) and 15d-15(e) of the United States Securities Exchange Act of 1934, as amended), as of December 31, 2011.Based on that evaluation we have concluded that our disclosure controls and procedures were not effective as of December 31, 2011. Management’s Report on Internal Control over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting.Internal control over financial reporting is defined in Rule 13a-15(f) or 15d-15(f) promulgated under the Securities Exchange Act of 1934, as amended, as a process designed by, or under the supervision of, a company’s principal executive and principal financial officers and effected by a company’s board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures that: 29 · Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the company; · Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and · Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the company’s assets that could have a material effect on the financial statements. All internal control systems, no matter how well designed, have inherent limitations and can provide only reasonable, not absolute, assurance that the objectives of the control system are met.Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs.Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within our company have been detected.Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. As of December 31, 2011, management of the company conducted an assessment of the effectiveness of the company’s internal control over financial reporting.In making this assessment, it used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control—Integrated Framework.In the course of the assessment, material weaknesses were identified in the company’s internal control over financial reporting. A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or detected on a timely basis. Management determined that fundamental elements of an effective control environment were missing or inadequate as of December 31, 2011.The most significant issues identified were: 1) lack of segregation of duties due to very small staff and significant reliance on outside consultants, and 2) risks of executive override also due to lack of established policies, and small employee staff.Based on the material weaknesses identified above, management has concluded that internal control over financial reporting was not effective as of December 31, 2011.As the company’s operations increase, the company intends to hire additional employees in its accounting department. This annual report does not include an attestation report of our independent registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by our independent registered public accounting firm pursuant to temporary rules of the SEC that permit us to provide only management’s report in this annual report. Changes in Internal Control over Financial Reporting Other than as described above, no changes in our internal control over financial reporting were made during our most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B. OTHER INFORMATION None. 30 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE The following table sets forth the name, age and position held by each of our executive officers and directors as of March 31, 2012.Directors are elected for a period of one year and thereafter serve until the next annual meeting at which their successors are duly elected by the stockholders. Name Age Position David Saloff 59 Chief Executive Officer and acting Chief Financial Officer Anshuman “Andy” Dube (1) (2) (3) 35 Director Kenneth Eaton(1) 53 Director ThomasW. Hoog (1) (2) (3) 72 Director Member of our Audit Committee. Member of our Compensation Committee Member of our Nominating and Corporate Governance Committee David Saloffwas appointed Chief Executive Officer on August 29, 2011.Since the resignation of the former Chief Financial Officer in October 2011, Mr. Saloff also has been the acting Chief Financial Officer, a position he intends to relinquish as soon as a new Chief Financial Officer is recruited.Mr. Saloff is also currently the Chief Executive Officer of Age Reversal, Inc., a position he has held since September 2010.Since January 2004, Mr. Saloff has been the managing partner of Palisades Partners, LLC, a firm that provides consulting services to the medical technical field.Additionally, Mr. Saloff has served as the Chief Business Development Officer of Ivivi Technologies Inc. from August 2008 to February 12, 2010, and as the Executive Vice President of Sales and Marketing since August 2008. Mr. Saloff also served as Chief Executive Officer of Ivivi Technologies Inc. from July 2004 to October 2006, President from July 2004 to August 2008 and as its Co-Chief Executive Officer from October 2006 to August 2008. He served as the President of LifeWaves International from November 1999 to September 2003. He served as President of Palisades Partners from September 2003 to December 2003. In 1992, Mr. Saloff founded Electropharmacology, Inc., and was responsible for the design, development and subsequent FDA clearance of the SofPulse device. He served as Vice President of Electropharmacology, Inc. Prior to starting EPI, he served as Consultant of DH Blair, Inc. Mr. Saloff served as Chief Operating Officer of Xsirius since 1991 and also served as an Executive Vice President of Advanced Photonix, Inc. (API). In 1982, Mr. Saloff joined Akros Manufacturing as President and Co-owner. He served as an Executive Director of Ivivi Technologies Inc. from July 2004 to February 12, 2010. He served as a Director of ADM Tronics Unlimited Inc. since March 18, 2002. He served as a Director of Advanced Photonix, Inc., since 1991. Mr. Saloff earned his Bachelor of Science degree in Business from Adelphi University. Anshuman “Andy” Dube was appointed to our Board of Directors on March 5, 2010.Mr.Dube co-founded and is the managing director of Theorem Capital, LLC, a Los Angeles based private equity firm specializing in consumer brands, a position which he has held since its inception in early 2005.Mr.Dube was an active angel investor in various companies including PayPal (sold to eBay), WebEx (NASD: WEBX), and Dollar Networks (sold to Centerpoint).Mr.Dube holds a B.S. degree in Computer Engineering from the University of Southern California. 31 Kenneth Eaton was appointed to our Board of Directors on June 27, 2011.Mr. Eaton has over 25 years of experience in operational and merchandising in big box retail organizations, and is the Co-Founder and Executive Director of Silverlink Holdings, a position he has held since September 2007.Silverlink Holdings operates a consumer products company with distribution in North America and Asia.Prior to founding Silverlink in 2007, Mr. Eaton served in various capacities at Wal-Mart, including VP Divisional Merchandising Manager and SR VP General Merchandising Manager since 1987.In 2001, Mr. Eaton was appointed to lead the formation of Wal-Mart’s global procurement division. ThomasW. Hoog was appointed as this company’s Board of Directors effective July 1, 2010.Mr. Hoog has served as special counsel to the global chairman of Hill & Knowlton., a public relations firm since 2005. Mr.Hoog previously served as President and CEO of Hill & Knowlton, from 1996 through 2001.His responsibilities included managing the firm’s 13 US offices, leading its acquisition strategy, developing client strategies, overseeing the firm’s profit-and-loss centers, and redefining the US Company’s corporate culture.Before he became President and CEO of Hill & Knowlton, Mr.Hoog served as Chairman of its Public Affairs practice and as General Manager of its New York and Washington offices.Prior to joining Hill & Knowlton, he founded and served as President of Hoog and Associates, Inc., a Colorado-based governmental affairs firm with offices in Washington, D.C. and Orange County, California. Our Board of Directors believes that Messrs.Dube, Eaton and Hoog are suitable members of the Board of Directors based on the following experience, qualifications and skills of these persons: Anshuman “Andy” Dube – Mr.Dube’s experience as the founder and principal of a private equity fund that specializes in consumer brands provides our Board with experience and market knowledge in both the financial industry and consumer brands market.These skills will be valuable in the development of our consumer products and our attempts to raise capital in the future. ThomasW. Hoog – Mr.Hoog has experience in the public relations and public affairs industries, and provides the Board insight to help and position the Company for marketing strategies. Kenneth Eaton – Mr. Eaton’s expertise in merchandising with major retailers and in worldwide marketing will provide support in developing and executing our long term growth strategy. Key Consultants Bernard Landesacted as this company’s President from March 1, 2010 to August, 2011.Since then Mr. Landes has been a consultant, providing this company with advice and services related to our nutraceutical product development and commercialization.Mr.Landes has over 33 years of experience in the nutraceutical and functional foods industry.Since January 2000, Mr.Landes has been the President of the Nutritional Products Consulting Group, a company that provided consulting services to a global client base in the areas of scientific, regulatory, product commercialization, and mergers and acquisitions.Among his lead clients was, MonaVie LLC, a large developer and marketer of scientifically formulated anti-oxidant nutritional beverages.Mr.Landes currently serves as the President of MonaVie’s Science Advisory Board, a position which he has held since its formation in September 2008.Mr.Landes was the CEO of Paracelsian, Inc., an herbal nutritional supplements company, from January 1998 to December 1999.Prior to that, he was a General Manager at Alacer Corporation, a nutritional supplement and functional water company.Prior to his services at Alacer Corporation, Mr.Landes served for 10 years as director of Marketing, Strategic Planning, Product Development, Nutritional Science and Regulatory Affairs for Health Valley Foods.Mr.Landes also served as General Manager of Zila Nutraceuticals where he managed the Ester-C brand of enhanced Vitamin C from January 2006 until November 2006 when the Company was sold to NBTY. 32 Committees of the Board of Directors Our Board has a standing Audit Committee, Nominating and Governance Committee, and Compensation Committee. Audit Committee.The Audit Committee operates pursuant to a written charter. Among other things, the Audit Committee is responsible for: · reviewing and discussing with management and the independent registered public accounting firm our annual and quarterly financial statements and related disclosures; · hiring our independent registered public accounting firm, and coordinating the oversight and review of the adequacy of our internal control over financial reporting with both management and the independent registered public accounting firm; and · reviewing and, if appropriate, approving all transactions between our company or its subsidiaries and any related party. As of March 31, 2012, Anshuman “Andy” Dube, Thomas Hoog and Kenneth Eaton constitute the members of the Audit Committee.Each of Messrs. Dube, Hoog and Eaton is a non-employee director and independent as defined under The Nasdaq Stock Market’s listing standards.Mr. Dube has significant knowledge of financial matters, and our Board has designated him as the “audit committee financial expert” of the Audit Committee. Nominating and Governance Committee.The Nominating and Governance Committee recommends candidates to be nominated for election as directors at our annual meeting, consistent with criteria approved by the Board; develops and regularly reviews corporate governance principles and related policies for approval by the Board; oversees the organization of the Board to discharge the Board’s duties and responsibilities properly and efficiently; and sees that proper attention is given and effective responses are made to stockholder concerns regarding corporate governance.The Nominating and Governance Committee also reviews proposed changes to our Certificate of Incorporation, Bylaws and Board committee charters and conducts ongoing reviews of potential related party transactions and conflicts of interest, including the review and approval of all “related person transactions” as defined under SEC rules. Usually, nominees for election to our Board are proposed by our existing directors.In identifying and evaluating individuals qualified to become Board members, our current directors will consider such factors as they deem appropriate to assist in developing a board of directors and committees thereof that are diverse in nature and comprised of experienced and seasoned advisors.Our Board of Directors has not adopted a formal policy with regard to the consideration of diversity when evaluating candidates for election to the Board.However, our Board believes that membership should reflect diversity in its broadest sense, but should not be chosen nor excluded based on race, color, gender, national origin or sexual orientation.In this context, the Board does consider a candidate’s experience, education, industry knowledge and, history with the Company, and differences of viewpoint when evaluating his or her qualifications for election the Board.In evaluating such candidates, the Board seeks to achieve a balance of knowledge, experience and capability in its composition. In connection with this evaluation, the Board determines whether to interview the prospective nominee, and if warranted, one or more directors interview prospective nominees in person or by telephone. As of the date of this Annual Report, Anshuman “Andy” Dube and Thomas Hoog constitute the members of the Nominating and Governance Committee. 33 Compensation Committee.The Compensation Committee is responsible for the compensation of our executives and directors; reviews and approves any reports required by the SEC for inclusion in the annual proxy statement; provides general oversight of our compensation structure; and, if deemed necessary, retains and approves the terms of the retention of compensation consultants and other compensation experts.Other specific duties and responsibilities of the Compensation Committee include reviewing senior management selection and overseeing succession planning; reviewing and approving objectives relevant to executive officer compensation, evaluating performance and determining the compensation of executive officers in accordance with those objectives; approving severance arrangements and other applicable agreements for executive officers; overseeing our equity-based and incentive compensation; and establishing compensation policies and practices for service on the Board and its committees and for the Chairman of the Board. As of the date of this Annual Report, Anshuman “Andy” Dube and Thomas Hoog constitute the members of the Compensation Committee. Scientific Advisory Board We have established a Scientific Advisory Board currently consisting of Dr.John Repine, Dr.Okezie Aruoma, Rajan Shah and L.Stephen Coles to assist our management in the areas of expertise of the members of our Scientific Advisory Board.We entered into two-year services agreements with each member of the Scientific Advisory Board upon their appointment.With the exception of Dr. Repine, who receives $12,000 per quarter for his services, each member receives an advisory fee of $9,000 per quarter.All members of the Scientific Advisory Board also received a grant of options to purchase up to 250,000 shares of our common stock, which options vest in four equal quarterly installments.A second option to purchase 500,000 shares of our common stock will be granted upon the one-year anniversary of each of member’s respective appointments to the Scientific Advisory Board. JohnE. Repine, MD joined our Scientific Advisory Board in March 2010.He previously was a director of this company from March 2006 to June 2008 and was also a consultant to this company from October 2006 to October 2009.Dr.Repine is the JamesJ.Waring Professor of Medicine, Pediatrics and Surgery, the Director of the Webb-Waring Center and the Associate Dean for Student Advocacy at the University of Colorado Denver.Dr.Repine is a respected international authority in inflammation, oxidative stress and vascular injury with more than 300 original publications and 12 patent applications.Dr.Repine has won many awards for his research and teaching including an Established Investigator Award from the American Heart Association, the Bonfils-Stanton Foundation Award for Outstanding Contributions to Science and Medicine, the Alton-Ochsner Award for Smoking Related Research, Ellision Medical Foundation Senior Scholar in Aging Award and the University of Colorado Presidential Teaching Award.Dr.Repine is an elected member of many prestigious medical societies including the American Society for Clinical Investigation and Association of American Physicians.Dr.Repine graduated with BS degree (Chemistry) from the University of Wisconsin, Madison and an MD degree from the University of Minnesota, Minneapolis where he was awarded the Borden Prize for Research and recently a Distinguished Alumni Award for Outstanding Contributions to Medicine.Dr.Repine also completed clinical training in internal medicine and then obtained subspecialty training in pulmonary and critical care medicine at the University of Minnesota in Minneapolis. 34 OkezieI. Aruoma joined our Scientific Advisory Board in March 2010.Dr.Aruoma is Professor of Pharmaceutical and Biomedical Sciences at the Touro College of Pharmacy, New York.Prior to his current position, Dr.Aruoma was an Adjunct Research Professor at the University of Mauritius, a Visiting Professor at Seoul National University in Korea, and a Senior Research Fellow at London South Bank University.Dr.Aruoma previously held senior research positions at Imperial College in London and King’s College London.Dr.Aruoma has authored numerous books including Molecular Biology of Free Radical in Human Diseases, DNA & Free Radicals: Techniques, Mechanisms and Applications and Free Radicals in Tropical Diseases and has had more than 130 papers published in high ranking scientific journals.Dr.Aruoma has over 21 years of experience in biomedical research focused on food biofactors, oxidative stress mechanisms, antioxidant pharmacology and the pharmaceutical indications of food biofactors as prophylactic agents.Dr.Aruoma’s expertise is directed at developing promising portfolio of biomarkers, drug delivery based on stem cell biology and nutraceutical agents which have the potential to provide early diagnosis and preventative treatment for acute and chronic diseases with overt inflammation.Dr.Aruoma holds an MBA from the University of Warwick Business School, a Doctor of Science in Medical Biochemistry from the University of London and a PhD from King’s College London.Dr.Aruoma holds a Master’s Degree in Biopharmacy from Chelsea College London (now part of King’s College London) and a Bachelor’s of Science Degree in Biochemistry from the University of Sussex.Dr.Aruoma is a Fellow of the Royal Society of Chemistry, a Chartered Scientist (CSci) of the Science Council, UK and Fellow of the American College of Nutrition.Dr.Aruoma is Chair of the Pharmacogenomics Focus Group of the American Association of Pharmaceutical Scientists.Dr.Aruoma is a member of the UK’s Institute of Directors. L. Stephen Coles joined the Scientific Advisory Board in March 2010.Dr.Coles, 60, is currently a lecturer in the Department of Chemistry and Biochemistry at the University of California, Los Angeles and the UCLA Molecular Biology Institute.Dr.Coles has served as Co-Principal Investigator in the Department of Surgery at the UCLA School of Medicine, and has served as Vice President for Medical Education and Internet Content at The Kronos Group, an integrated health care delivery network that provides medical products and health care services for the healthy living and aging industry.Dr.Coles is also the co-founder of the Image Date Corporation, and has served as its Chief Scientist.Dr.Coles has also served as Chief Technical Officer of Rcommunity.com, Inc. Rajan Shah joined the Scientific Advisory Board in July 2010. Mr. Shah is a chemical engineer and is the President of Biospecialties International, an Australian based company that focuses on the production of the advanced, all natural biological antioxidant precursor, GGC. Mr. Shah earned his master’s degree in engineering from MIT. Advisory Board We have also established an Advisory Board to advise us on matters related to our research and development of new products and technologies, also with respect to creation, maintenance, licensing and exploitation of intellectual properties.The Advisory Board will also advise us with respect to strategic planning, marketing, acquisitions, divestitures, and other related areas.We entered into a two-year Advisory Board Services Agreement with Sandep Rahi on July 15, 2010.Mr.Rahi receives an advisory fee for $9,000 per quarter.Upon entering into the agreement, we granted Mr.Rahi an initial option to purchase 250,000 shares of our common stock under our 2003 Stock Incentive Plan.The options vested and became exercisable in four equal quarterly installments beginning October 15, 2010.Pursuant to the terms of the agreement, a second option to purchase 500,000 shares of our common stock under our 2003 Stock Incentive Plan was granted on July 15, 2011. 35 Sandep Rahijoined the Advisory Board in July 2010.From December 2008to September 2010, Mr. Rahi was the Senior Vice President, Group Creative Director, for Dentsu America - Los Angeles, a full-service advertising agency with offices in New York, San Francisco and Los Angeles.As Senior Vice President at Dentsu America, Mr. Rahi has led teams in the development of cross-media branding & advertising campaigns for clients including Chandon, Chapman University, Famima!!, Hass Avocado Board, Kissui Vodka, Major League Soccer, Nissin Foods, Sutter Home Wines and Union Bank. From February 2006 to December 2008, Mr. Rahi was a Senior Vice President Creative Director at Dentsu America. SinceSeptember 2010, Mr. Rahi has been Head of the Content Strategy and Development for Dentsu Network West, the parent company of Dentsu America. Mr. Rahi has taught at SCI-Arc, Cal Poly Pomona and at the Carnegie Mellon’s Heinz School of Entertainment Industry. Mr. Rahi is an Emmy award winning Creative Director, seasoned in both the entertainment and advertising industries. Code of Ethics The Board of Directors has adopted a Code of Ethics and Business Conduct to provide guidance to its directors, officers and employees regarding standards for conduct of our business, which code has been delivered to all of our directors, officers and employees.The full text of our Code of Ethics and Business Conduct is available on our website at www.oxis.com.A copy of our Code of Ethics will be furnished without charge to any person upon written request.Requests should be sent to David Saloff, Secretary, Oxis International, Inc., 468N. Camden Drive, 2nd Fl., Beverly Hills, California 90210. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934 requires our executive officers and directors, and persons who own more than 10% of a registered class of the company’s equity securities, to file reports of ownership and changes in ownership with the Securities and Exchange Commission (“SEC”).Executive officers, directors and greater than 10% stockholders are required by SEC regulations to furnish the company with copies of all Section 16(a) forms they file. Based solely on its review of the copies of reporting forms received by the company, the company believes that the following Forms 3 and 4 for transactions effected in 2011 were filed later than is required under Section 16(a) of the Securities Exchange Act of 1934: · Anshuman “Andy” Dube was late in filing one Form 4 in connection with the partial conversion of an underlying debenture on December 23, 2010.The Form 3 was filed on January 19, 2011. · Theorem Group, LLC was late in filing one Form 4 in connection with its partial conversion of an underlying debenture on December 23, 2010.The Form 3 was filed on January 19, 2011. · Anthony Cataldo did not file a Form 4 in connection with a grant of 5,700,000 million shares of our common stock on November 2, 2011. · Bernard Landes did not file a Form 4 in connection with a grant of 165,773 options to purchase our common stock on October 1, 2011. 36 ITEM 11.EXECUTIVE COMPENSATION SUMMARY COMPENSATION TABLE The following table set forth certain information concerning the annual and long-term compensation for services rendered to us in all capacities for the fiscal years ended December 31, 2011 and 2010 of all persons who served as our principal executive officers and as our principal financial officer during the fiscal year ended December 31, 2011.No other executive officers received total annual compensation during the fiscal year ended December 31, 2011 in excess of $100,000.The principal executive officer and the other named officers are collectively referred to as the “Named Executive Officers.” Name and Principal Position Year Salary Bonus Stock Awards Option Awards(1) Non-Equity Incentive Plan Compensation Earnings Nonqualified Deferred Compensation Earnings All Other Compensation Total AnthonyJ. Cataldo, $ ––– $ $
